t c memo united_states tax_court harold pottorf petitioner v commissioner of internal revenue respondent docket no filed date harold pottorf pro_se michael l bowman for respondent memorandum opinion gerber judge respondent determined deficiencies in income_tax and additions to tax for petitioner’s through taxable years as follows additions to tax_year deficiency sec_6653 sec_6653 dollar_figure dollar_figure big_number big_number big_number big_number sec_6653 sec_6653 dollar_figure dollar_figure big_number big_number percent of the interest due on the entire deficiency due to concession sec_1 by respondent the following amounts represent respondent’s reduced determinations additions to tax_year deficiency sec_6653 sec_6653 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure sec_6653 sec_6653 dollar_figure dollar_figure big_number big_number percent of the interest due on the entire deficiency due to petitioner’s failure to communicate with respondent or to appear at the court’s kansas city missouri date trial session respondent moved to dismiss this case for lack of prosecution and for a default judgment because respondent’s motion in the portion containing the concessions referenced sec_6653 negligence rather than sec_6653 fraud for the and tax years the addition_to_tax amounts set forth in the motion reflect that respondent did not concede the fraud_penalty in lieu of the negligence_penalty for the and tax years the amounts and section numbers set forth in the notice_of_deficiency for and also reflect that the fraud_penalty was determined and intended respondent bears the burden of proving fraud within the meaning of sec_6653 for the and taxable years we consider here whether respondent has satisfied that burden respondent seeks to carry his burden alternatively by means of the deemed admissions in the court’s records and by the allegations pleaded in respondent’s answer which are treated as established due to petitioner’s failure to appear and prosecute his case see eg 100_tc_495 n in this regard respondent points out that petitioner’s reply did not contain a denial of all of respondent’s affirmative allegations so that any such allegation not expressly admitted or denied is deemed admitted see rule c the matters deemed admitted by reason of petitioner’s default or through the undenied allegations in respondent’s answer and through deemed admissions under rule are as follows for the years and petitioner engaged_in_the_business_of_farming and received income that he did not report in the amounts of dollar_figure dollar_figure dollar_figure section references are to the internal_revenue_code as amended and in effect for the period under consideration and rule references are to this court’s rules_of_practice and procedure dollar_figure and dollar_figure respectively petitioner failed to file timely federal_income_tax returns or pay taxes due for his taxable years through petitioner was convicted of and incarcerated for willful failure_to_file federal_income_tax returns for and petitioner’s supervised release from prison was revoked because of his continuing failure_to_file returns in accord with an order of the u s district_court for the district of kansas beginning in petitioner used as his bank the national commodity exchange operated by larry dale martin to hide his financial transactions from the internal_revenue_service in addition petitioner failed to maintain complete and accurate larry dale martin has been described as a ‘banker’ for tax protesters as follows under the name of the national commodity exchange larry dale martin offered to buy gold and silver coins and bullion for the accounts of persons distrustful of federal reserve notes and desiring maximum privacy in their financial dealings and also to convert gold and silver in the depositors’ accounts into paper money and at the depositor’s direction pay his bills with the paper money the agreements with the depositors stated that in buying gold and silver for their accounts and in paying their bills martin was ‘acting only as an agent for the above specific purpose s and no other ’ the agreements also contained martin’s pledge not to divulge any information about the agency accounts 873_f2d_1018 7th cir revg and remanding tcmemo_1983_560 several opinions contain conclusions and or findings that the national commodity exchange’s purpose included the above-described privacy and banking services without a paper trail see eg 99_tc_604 records of his income-producing activities for the taxable years through petitioner also diverted his income from farming to purported foreign trusts attempting to conceal his assets see 86_tc_1253 on date petitioner filed delinquent returns of income for through and reflected income_tax liabilities due and said liabilities remain unpaid petitioner’s pattern of conduct over years was fraudulent with the intent to evade tax petitioner has failed to communicate with the court and respondent and he has otherwise failed to plead or proceed within the meaning of rule petitioner having failed to prepare for or appear at trial did not comply with rule or this court’s standing_pretrial_order entry of a default decision for the fraud addition in the instant case therefore is appropriate upon a determination in our ‘sound judicial discretion’ that the pleadings set forth sufficient facts to support such a judgment 91_tc_1049 quoting 87_tc_1403 affd 926_f2d_1478 6th cir based on the deemed admitted facts and respondent’s pleading we find petitioner intended to conceal mislead or otherwise prevent the collection of his taxes see 80_tc_1111 fraudulent intent may be inferred from a pattern of conduct see 317_us_492 indicia of fraud may include understated or unreported income inadequate records and or intentional concealment of income and assets and failure to cooperate with taxing authorities see 796_f2d_303 9th cir affg tcmemo_1984_601 based on the above we hold that petitioner is liable for the addition_to_tax for fraud for his and taxable years with respect to all other matters determined respondent does not bear the burden_of_proof and petitioner is found to have failed properly to prosecute and defaulted on his opportunity to show respondent’s error s to reflect the foregoing an appropriate order and decision will be entered for respondent
